     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 1 of 49



                        UNITED STATES DISTRICT COURT
                     IN THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


DATA SCAPE LIMITED,
                                                           6:19-cv-00023
                                                 C.A. No. _______________
              Plaintiff,

       v.
                                                 JURY TRIAL DEMANDED
DROPBOX, INC.,

              Defendant.


                  COMPLAINT FOR PATENT INFRINGEMENT

       This is an action for patent infringement arising under the Patent Laws of the

United States of America, 35 U.S.C. § 1 et seq. in which plaintiff Data Scape Limited

(“Plaintiff,” “Data Scape”) makes the following allegations against defendant Dropbox,

Inc. (“Defendant,” “Dropbox”):

                                       PARTIES

       1.     Data Scape is a company organized under the laws of Ireland with its

office located at Office 115, 4-5 Burton Hall Road, Sandyford, Dublin 18, Ireland.

       2.     On information and belief, Defendant Dropbox, Inc. is a Delaware

corporation with a principal place of business at 333 Brannan Street, San Francisco, CA

94107. Dropbox may be served through its registered agent, Corporation Service

Company, 251 Little Falls Drive, Wilmington, DE 19808.

                            JURISDICTION AND VENUE

       3.     This action arises under the patent laws of the United States, Title 35 of

the United States Code. This Court has original subject matter jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1338(a).



                                            1
      Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 2 of 49



       4.      This Court has personal jurisdiction over the defendant in this action

because the defendant has committed acts within the Western District of Texas giving

rise to this action and has established minimum contacts with this forum such that the

exercise of jurisdiction over the defendant would not offend traditional notions of fair

play and substantial justice.    The defendant, directly and through subsidiaries or

intermediaries, has committed and continues to commit acts of infringement in this

District by, among other things, offering to sell and selling products and/or services that

infringe the asserted patents.

       5.      Venue is proper in this district under 28 U.S.C. § 1400(b). Upon

information and belief, Dropbox is registered to do business in Texas. Upon information

and belief, Dropbox has transacted business in the Western District of Texas and has

committed acts of direct and indirect infringement in this District. Dropbox has a regular

and established place of business in Western District of Texas. For example, Dropbox an

office in Austin, Texas where it employs sales and user operations teams.

                                        COUNT I

                  INFRINGEMENT OF U.S. PATENT NO. 7,720,929

       6.      Data Scape is the owner by assignment of United States Patent No.

7,720,929 (“the ’929 Patent”), entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’929 Patent was duly and legally issued

by the United States Patent and Trademark Office on May 18, 2010. A true and correct

copy of the ’929 Patent is included as Exhibit A.

       7.      Dropbox has offered for sale, sold and/or imported into the United States

products and services that infringe the ’929 patent, and continues to do so. By way of




                                            2
      Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 3 of 49



illustrative example, these infringing products and services include, without limitation,

Defendant’s products and services, e.g., Dropbox services, including Dropbox Business,

and all versions and variations thereof since the issuance of the ’929 Patent (“Accused

Instrumentalities”).

       8.        Dropbox has directly infringed and continues to infringe the ’929 Patent,

for example, by making, selling, offering for sale, and/or importing the Accused

Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

Dropbox uses the Accused Instrumentalities for its own internal non-testing business

purposes, while testing the Accused Instrumentalities, and while providing technical

support and repair services for the Accused Instrumentalities to its customers.

       9.        For example, the Accused Instrumentalities infringe Claim 1 (as well as

other claims) of the ’929 Patent. One non-limiting example of the Accused

Instrumentalities’ infringement is presented below:

       10.       The Accused Instrumentalities include “[a] communication system

including a first apparatus having a first storage medium, and a second apparatus.” For

example, Dropbox Business communicates data stored on a second apparatus (e.g.

Dropbox servers and associated services) to a first apparatus with a first storage medium

(e.g. a user’s device with the Dropbox desktop app installed). See, e.g., “Dropbox

Business                      Security”                    available                    at

https://cfl.dropboxstatic.com/static/business/resources/dfb_security_whitepaper-

vfllunodj.pdf:




                                             3
      Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 4 of 49




       11.     The Accused Instrumentalities include a second apparatus comprising: “a

second storage medium configured to store management information of data to be

transferred to said first storage medium.” For example, Dropbox Business includes a

storage medium (e.g., the various servers and associated services) configured to store

management information (e.g., metadata and sync settings for Smart Sync) of data to be

transferred to the user device. See, e.g., “Dropbox Business Security” at 4-5:




                                             4
Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 5 of 49




                              5
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 6 of 49



       See also “Smart Sync” available at https://www.dropbox.com/help/desktop-
web/smart-sync:




       12.     The Accused Instrumentalities further include a second apparatus

comprising “a communicator configured to communicate with said first apparatus.” For

example, Dropbox Business provides a communicator (e.g., one that uses SSL/TLS

protocols) configured to communicate with the first apparatus (e.g. a user device). See,

e.g., “Dropbox Business Security” at 4, 5:




                                             6
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 7 of 49




       13.     The Accused Instrumentalities further include a second apparatus

comprising “a detector configured to detect whether said first apparatus and a second

apparatus are connected.” For example, Dropbox Business includes a detector configured

to determine when the user device is connected (e.g. linked devices). See, e.g., “Dropbox

Business Security” at 3-5:




       14.     The Accused Instrumentalities further include a second apparatus

comprising “an editor configured to select certain data to be transferred and to edit said

management information based on said selection without regard to the connection of said

first apparatus.” For example, Dropbox Business includes an editor configured to select



                                            7
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 8 of 49



certain data to be transferred and to edit the management information (e.g. metadata and

sync settings for Smart Sync) based on the selection without regard to the connection of

the user device. See, e.g., “Smart Sync for Team Admins” available at

https://www.dropbox.com/help/desktop-web/smart-sync-admins:




                                           8
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 9 of 49



       See also “Smart Sync” available at https://www.dropbox.com/help/desktop-

web/smart-sync:




       15.     The Accused Instrumentalities further include a second apparatus

comprising “a controller configured to control transfer of the selected data stored in said

second apparatus to said first apparatus via said communicator based on said

management information edited by said editor when said detector detects that said first

apparatus and said second apparatus are connected.” For example, Dropbox Business

includes a controller configured to control transfer of the selected data stored in the

Storage Servers to the user device when the user device is connected. See, e.g., “Dropbox

Business Security” at 3-5:




                                            9
    Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 10 of 49




      See also “Smart Sync” available at https://www.dropbox.com/help/desktop-

web/smart-sync:




                                     10
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 11 of 49




       16.    The Accused Instrumentalities further include a second apparatus wherein

said controller is configured to compare said management information edited by said

editor with management information of data stored in said first storage medium and to

transmit data in said second apparatus based on result of the comparison.” For example,

Dropbox Business includes a controller configured to compare the management

information edited by the editor with management information of data stored in the user

device (e.g. through the Processing Service, the Metadata Service, or the Notification




                                          11
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 12 of 49



Service), and transmits data in the various servers of Dropbox Business based on the

result of the comparison. See, e.g., “Dropbox Business Security” at 3-5:




       See also “Smart Sync” available at https://www.dropbox.com/help/desktop-

web/smart-sync:




                                           12
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 13 of 49




       17.     Dropbox has had knowledge of the ’929 Patent and its infringement since

at least the filing of the original Complaint in this action, or shortly thereafter, including

by way of this lawsuit. By the time of trial, Dropbox will have known and intended (since

receiving such notice) that its continued actions would actively induce and contribute to

the infringement of the claims of the ’929 Patent.

       18.     Dropbox’s affirmative acts of making, using, selling, offering for sale,

and/or importing the Accused Instrumentalities have induced and continue to induce

users of the Accused Instrumentalities to use the Accused Instrumentalities in their



                                             13
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 14 of 49



normal and customary way to infringe the claims of the ’929 Patent. Use of the Accused

Instrumentalities in their ordinary and customary fashion results in infringement of the

claims of the ’929 Patent.

       19.     For example, Dropbox explains to customers the benefits of using the

Accused Instrumentalities, such as by touting their advantages of saving space on hard

drives and maintaining access to stored files without using hard drive space in the case of

the Dropbox Business feature named “Smart Sync.”. Dropbox also induces its customers

to use the Accused Instrumentalities to infringe other claims of the ’929 Patent. Dropbox

specifically intended and was aware that the normal and customary use of the Accused

Instrumentalities on compatible systems would infringe the ’929 Patent. Dropbox

performed the acts that constitute induced infringement, and would induce actual

infringement, with the knowledge of the ’929 Patent and with the knowledge, or willful

blindness to the probability, that the induced acts would constitute infringement. On

information and belief, Dropbox engaged in such inducement to promote the sales of the

Accused Instrumentalities, e.g., through its user manuals, product support, marketing

materials, demonstrations, installation support, and training materials to actively induce

the users of the accused products to infringe the ’929 Patent. Accordingly, Dropbox has

induced and continues to induce end users of the accused products to use the accused

products in their ordinary and customary way with compatible systems to make and/or

use systems infringing the ’929 Patent, knowing that such use of the Accused

Instrumentalities with compatible systems will result in infringement of the ’929 Patent.

Accordingly, Dropbox has been (since at least as of filing of the original complaint), and

currently is, inducing infringement of the ’929 Patent, in violation of 35 U.S.C. § 271(b).




                                            14
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 15 of 49



          20.   Dropbox has also infringed, and continues to infringe, claims of the ’929

Patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or

using the systems, of the ’929 Patent, and constitute a material part of the invention.

Defendant knows the components in the Accused Instrumentalities to be especially made

or especially adapted for use in infringement of the ’929 Patent, not a staple article, and

not a commodity of commerce suitable for substantial noninfringing use. For example,

the ordinary way of using the Accused Instrumentalities infringes the patent claims, and

as such, is especially adapted for use in infringement. Accordingly, Dropbox has been,

and currently is, contributorily infringing the ’929 Patent, in violation of 35 U.S.C. §

271(c).

          21.   For similar reasons, Dropbox also infringes the ’929 Patent by supplying

or causing to be supplied in or from the United States all or a substantial portion of the

components of the Accused Instrumentalities, where such components are uncombined in

whole or in part, in such manner as to actively induce the combination of such

components outside of the United States in a manner that would infringe the ’929 Patent

if such combination occurred within the United States. For example, Dropbox supplies or

causes to be supplied in or from the United States all or a substantial portion of the

hardware (e.g., storage and metadata servers) and software (e.g., Dropbox Business

software) components of the Accused Instrumentalities in such a manner as to actively

induce the combination of such components (e.g., by instructing users to rely on multiple

servers that save redundant copies of metadata and content in a typical Dropbox Business

system) outside of the United States.




                                            15
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 16 of 49



       22.     Dropbox also indirectly infringes the ’929 Patent by supplying or causing

to be supplied in or from the United States components of the Accused Instrumentalities

that are especially made or especially adapted for use in infringing the ’929 Patent and

are not a staple article or commodity of commerce suitable for substantial non-infringing

use, and where such components are uncombined in whole or in part, knowing that such

components are so made or adapted and intending that such components are combined

outside of the United States in a manner that would infringe the ’929 Patent if such

combination occurred within the United States. Because the Accused Instrumentalities

are designed to operate as the claimed system and apparatus, the Accused

Instrumentalities have no substantial non-infringing uses, and any other uses would be

unusual, far-fetched, illusory, impractical, occasional, aberrant, or experimental. For

example, Dropbox supplies or causes to be supplied in or from the United States all or a

substantial portion of the hardware (e.g., separate Storage servers and Metadata servers)

and software (e.g., Dropbox Business software) components that are especially made or

especially adapted for use in the Accused Instrumentalities, where such hardware and

software components are not staple articles or commodities of commerce suitable for

substantial noninfringing use, knowing that such components are so made or adapted and

intending that such components are combined outside of the United States, as evidenced

by Dropbox’s own actions or instructions to users, and enabling and configuring the

infringing functionalities of the Accused Instrumentalities.

       23.     As a result of Defendant’s infringement of the ’929 Patent, Plaintiff Data

Scape is entitled to monetary damages in an amount adequate to compensate for




                                            16
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 17 of 49



Dropbox’s infringement, but in no event less than a reasonable royalty for the use made

of the invention by Dropbox, together with interest and costs as fixed by the Court.

                                        COUNT II

                   INFRINGEMENT OF U.S. PATENT NO. 7,617,537

        24.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,

as if fully set forth herein.

        25.     Data Scape is the owner by assignment of United States Patent No.

7,617,537 (“the ’537 Patent”), entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’537 Patent was duly and legally issued

by the United States Patent and Trademark Office on November 10, 2009. A true and

correct copy of the ’537 Patent is included as Exhibit B.

        26.     Dropbox has offered for sale, sold and/or imported into the United States

products and services that infringe the ’537 patent, and continues to do so. By way of

illustrative example, these infringing products and services include, without limitation,

Defendant’s products and services, e.g., Dropbox services, including Dropbox Business,

and all versions and variations thereof since the issuance of the ’537 Patent (“Accused

Instrumentalities”).

        27.     Dropbox has directly infringed and continues to infringe the ’537 Patent,

for example, by making, selling, offering for sale, and/or importing the Accused

Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

Dropbox uses the Accused Instrumentalities for its own internal non-testing business

purposes, while testing the Accused Instrumentalities, and while providing technical

support and repair services for the Accused Instrumentalities to its customers.




                                            17
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 18 of 49



       28.       For example, the Accused Instrumentalities infringe Claim 1 (as well as

other claims) of the ’537 Patent. One non-limiting example of the Accused

Instrumentalities’ infringement is presented below:

       29.       The Accused Instrumentalities perform a communication method to

transfer content data from a first apparatus to a second apparatus. For example, the

Accused Instrumentalities communicate and transfer a file or folder stored on one device

(e.g. a Dropbox storage server) to another device(e.g. a user device with the Dropbox

desktop app installed). See, e.g., “Dropbox Business Security” available at

https://cfl.dropboxstatic.com/static/business/resources/dfb_security_whitepaper-

vfllunodj.pdf:




       30.       The Accused Instrumentalities perform a communication method to

transfer content data from a first apparatus to a second apparatus further comprising

“judging whether said first apparatus and said second apparatus are connected.” For



                                            18
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 19 of 49



example, Dropbox Business will update only linked devices when files are added,

changed, or deleted. See, e.g., “Dropbox Business Security” at 3-5:




       31.     The Accused Instrumentalities perform a communication method to

transfer content data from a first apparatus to a second apparatus further comprising

“comparing, upon judging that said first apparatus and said second apparatus are

connected, an identifier of said first apparatus with an identifier stored in said second

apparatus.” For example, Dropbox Business provides for different Smart Sync settings on

different devices, which means different devices differentiate themselves with the

Dropbox System through identifiers. See, e.g., “Smart Sync”                available   at

https://www.dropbox.com/help/desktop-web/smart-sync:




                                           19
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 20 of 49




       32.     The Accused Instrumentalities perform a communication method to

transfer content data from a first apparatus to a second apparatus further comprising

“comparing, when said identifier of said first apparatus corresponds to said identifier

stored in second apparatus, a first list of content data of said first apparatus and a second

list of content data of said second apparatus.” For example, Dropbox Business provides

for metadata services that act as an index for the data in users’ accounts and synchronizes

changes between files stored in a Storage Server and files on a linked device. See, e.g.,

“Dropbox Business Security” at 3-5:




                                             20
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 21 of 49




       33.     The Accused Instrumentalities perform a communication method to

transfer content data from a first apparatus to a second apparatus further comprising

transferring, from the second apparatus to the first apparatus, first content data, which is

registered in said second list and is not registered in said first list. For example, Dropbox


                                             21
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 22 of 49



Business, upon determining that a linked device does not have a newly added or modified

file, will update the linked device with the newly added or modified file. See, e.g.,

“Dropbox Business Security” at 3-5:




       34.     The Accused Instrumentalities perform a communication method to

transfer content data from a first apparatus to a second apparatus further comprising

deleting, from the first apparatus, second content data, which registered in said first list




                                            22
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 23 of 49



and is not registered in the second list. For example, Dropbox Business, upon

determining that a linked device contains a file that was deleted in a recent

synchronization, will update the linked device by deleting the file from the linked device

as well. See, e.g., “Dropbox Business Security” at 3:




       35.     Dropbox has had knowledge of the ’537 Patent and its infringement since

at least the filing of the original Complaint in this action, or shortly thereafter, including

by way of this lawsuit. By the time of trial, Dropbox will have known and intended (since

receiving such notice) that its continued actions would actively induce and contribute to

the infringement of the claims of the ’537 Patent.

       36.     Dropbox’s affirmative acts of making, using, selling, offering for sale,

and/or importing the Accused Instrumentalities have induced and continue to induce

users of the Accused Instrumentalities to use the Accused Instrumentalities in their

normal and customary way to infringe the claims of the ’537 Patent. Use of the Accused

Instrumentalities in their ordinary and customary fashion results in infringement of the

claims of the ’537 Patent.

       37.     For example, Dropbox explains to customers the benefits of using the

Accused Instrumentalities, such as by touting their advantages of replicating data among

multiple devices. Dropbox also induces its customers to use the Accused

Instrumentalities to infringe other claims of the ’537 Patent. Dropbox specifically

intended and was aware that the normal and customary use of the Accused

Instrumentalities on compatible systems would infringe the ’537 Patent. Dropbox

performed the acts that constitute induced infringement, and would induce actual


                                             23
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 24 of 49



infringement, with the knowledge of the ’537 Patent and with the knowledge, or willful

blindness to the probability, that the induced acts would constitute infringement. On

information and belief, Dropbox engaged in such inducement to promote the sales of the

Accused Instrumentalities, e.g., through its user manuals, product support, marketing

materials, demonstrations, installation support, and training materials to actively induce

the users of the accused products to infringe the ’537 Patent. Accordingly, Dropbox has

induced and continues to induce end users of the accused products to use the accused

products in their ordinary and customary way with compatible systems to make and/or

use systems infringing the ’537 Patent, knowing that such use of the Accused

Instrumentalities with compatible systems will result in infringement of the ’537 Patent.

Accordingly, Dropbox has been (since at least as of filing of the original complaint), and

currently is, inducing infringement of the ’537 Patent, in violation of 35 U.S.C. § 271(b).

          38.   Dropbox has also infringed, and continues to infringe, claims of the ’537

Patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or

using the systems, of the ’537 Patent, and constitute a material part of the invention.

Defendant knows the components in the Accused Instrumentalities to be especially made

or especially adapted for use in infringement of the ’537 Patent, not a staple article, and

not a commodity of commerce suitable for substantial noninfringing use. For example,

the ordinary way of using the Accused Instrumentalities infringes the patent claims, and

as such, is especially adapted for use in infringement. Accordingly, Dropbox has been,

and currently is, contributorily infringing the ’537 Patent, in violation of 35 U.S.C. §

271(c).




                                            24
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 25 of 49



       39.     For similar reasons, Dropbox also infringes the ’537 Patent by supplying

or causing to be supplied in or from the United States all or a substantial portion of the

components of the Accused Instrumentalities, where such components are uncombined in

whole or in part, in such manner as to actively induce the combination of such

components outside of the United States in a manner that would infringe the ’537 Patent

if such combination occurred within the United States. For example, Dropbox supplies or

causes to be supplied in or from the United States all or a substantial portion of the

hardware (e.g., storage and metadata servers) and software (e.g., Dropbox Business

software) components of the Accused Instrumentalities in such a manner as to actively

induce the combination of such components (e.g., by instructing users to rely on multiple

servers that save redundant copies of metadata and content in a typical Dropbox Business

system) outside of the United States.

       40.     Dropbox also indirectly infringes the ’537 Patent by supplying or causing

to be supplied in or from the United States components of the Accused Instrumentalities

that are especially made or especially adapted for use in infringing the ’537 Patent and

are not a staple article or commodity of commerce suitable for substantial non-infringing

use, and where such components are uncombined in whole or in part, knowing that such

components are so made or adapted and intending that such components are combined

outside of the United States in a manner that would infringe the ’537 Patent if such

combination occurred within the United States. Because the Accused Instrumentalities

are designed to operate as the claimed system and apparatus, the Accused

Instrumentalities have no substantial non-infringing uses, and any other uses would be

unusual, far-fetched, illusory, impractical, occasional, aberrant, or experimental. For




                                           25
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 26 of 49



example, Dropbox supplies or causes to be supplied in or from the United States all or a

substantial portion of the hardware (e.g., separate Storage servers and Metadata servers)

and software (e.g., Dropbox Business software) components that are especially made or

especially adapted for use in the Accused Instrumentalities, where such hardware and

software components are not staple articles or commodities of commerce suitable for

substantial noninfringing use, knowing that such components are so made or adapted and

intending that such components are combined outside of the United States, as evidenced

by Dropbox’s own actions or instructions to users, and enabling and configuring the

infringing functionalities of the Accused Instrumentalities.

       41.     As a result of Defendant’s infringement of the ’537 Patent, Plaintiff Data

Scape is entitled to monetary damages in an amount adequate to compensate for

Dropbox’s infringement, but in no event less than a reasonable royalty for the use made

of the invention by Dropbox, together with interest and costs as fixed by the Court.

                                       COUNT III

                 INFRINGEMENT OF U.S. PATENT NO. 8,386,581

       42.     Data Scape is the owner by assignment of United States Patent No.

8,386,581 (“the ’581 Patent”), entitled “Communication System And Its Method and

Communication Apparatus And Its Method.” The ’581 Patent was duly and legally issued

by the United States Patent and Trademark Office on February 26, 2013. A true and

correct copy of the ’581 Patent is included as Exhibit C.

       43.     Dropbox has offered for sale, sold and/or imported into the United States

products and services that infringe the ’581 patent, and continues to do so. By way of

illustrative example, these infringing products and services include, without limitation,




                                            26
      Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 27 of 49



Defendant’s products and services, e.g., Dropbox software, and all versions and

variations thereof since the issuance of the ’581 Patent (“Accused Instrumentalities”).

       44.       Dropbox has directly infringed and continues to infringe the ’581 Patent,

for example, by making, selling, offering for sale, and/or importing the Accused

Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

Dropbox uses the Accused Instrumentalities for its own internal non-testing business

purposes, while testing the Accused Instrumentalities, and while providing technical

support for the Accused Instrumentalities to its customers.

       45.       For example, the Accused Instrumentalities infringe Claim 1 (as well as

other claims) of the ’581 Patent. One non-limiting example of the Accused

Instrumentalities’ infringement is presented below:

       46.       The Accused Instrumentalities include “[a] communication apparatus.”

For example, the Accused Instrumentalities communicate data stored on one device (e.g.

a Dropbox storage server) to another device(e.g. a user device with the Dropbox desktop

app    installed).    See,   e.g.,   “Dropbox     Business     Security”    available     at

https://cfl.dropboxstatic.com/static/business/resources/dfb_security_whitepaper-

vfllunodj.pdf:




                                            27
        Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 28 of 49




         47.   The Accused Instrumentalities include a communication apparatus

comprising “a storage unit configured to store content data to a storage medium.” For

example, Dropbox Business includes a storage unit configured to store content data (e.g.

files) to a storage medium (e.g. Storage Servers). See, e.g., “Dropbox Business Security”

at 5:




                                           28
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 29 of 49



       48.     The Accused Instrumentalities further include “a communication unit

configured to communicate with an external apparatus.” For example, Dropbox Business

provides a communication unit (e.g. a unit that makes use of SSL/TLS) configured to

communicate with an external apparatus (e.g. a user device). See, e.g., “Dropbox

Business Security” at 4, 5:




       49.     The Accused Instrumentalities further include a communication apparatus

comprising “a controller configured to edit a list so that content data is registered in the



                                            29
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 30 of 49



list.” For example, Dropbox Business provides a controller configured to edit a list (e.g. a

list of files or folders in a particular account) so that content data (e.g. files or folders) is

registered in the list. See, e.g., “Smart Sync for Team Admins” available at

https://www.dropbox.com/help/desktop-web/smart-sync-admins:




                                               30
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 31 of 49



       See also “Smart Sync” available at https://www.dropbox.com/help/desktop-

web/smart-sync:




       50.    The Accused Instrumentalities further include a communication apparatus

comprising a controller configured “to uniquely associate the list with the external

apparatus using a unique identification of the external apparatus.” For example, Dropbox

Business includes a controller configured to uniquely associate the list with the external

apparatus using a unique identification of the external apparatus. See, e.g., “Smart Sync”

available at https://www.dropbox.com/help/desktop-web/smart-sync:




                                           31
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 32 of 49




       51.     The Accused Instrumentalities further include a communication apparatus

comprising a controller configured “to extract the list associated with the external

apparatus from a plurality of lists in the communication apparatus when the external

apparatus is connected to the communication apparatus.” For example, Dropbox Business

includes a controller configured to extract the list (e.g. when updating linked devices

when files are added, changed, or deleted) associated with the external apparatus (e.g.

user device) from a plurality of lists in the communication apparatus when the external

apparatus is connected to the communication apparatus. See, e.g., “Dropbox Business

Security” at 3-5:




                                          32
Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 33 of 49




                              33
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 34 of 49




          52.   The Accused Instrumentalities further include a communication apparatus

comprising a controller configured “to control transferring of content data registered in

the extracted list to the external apparatus.” For example, Dropbox Business includes a

controller configured to control transferring of content data registered in the extracted list

to the external apparatus (e.g. linked user device). See, e.g., “Dropbox Business Security”

at 3-5:




                                             34
    Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 35 of 49




      See also “Smart Sync” available at https://www.dropbox.com/help/desktop-

web/smart-sync:




                                     35
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 36 of 49




       53.     Dropbox has had knowledge of the ’581 Patent and its infringement since

at least the filing of the original Complaint in this action, or shortly thereafter, including

by way of this lawsuit. By the time of trial, Dropbox will have known and intended (since

receiving such notice) that its continued actions would actively induce and contribute to

the infringement of the claims of the ‘’581 Patent.

       54.     Dropbox’s affirmative acts of making, using, selling, offering for sale,

and/or importing the Accused Instrumentalities have induced and continue to induce

users of the Accused Instrumentalities to use the Accused Instrumentalities in their



                                             36
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 37 of 49



normal and customary way to infringe the claims of the ’581 Patent. Use of the Accused

Instrumentalities in their ordinary and customary fashion results in infringement of the

claims of the ’581 Patent.

       55.     For example, Dropbox explains to customers the benefits of using the

Accused Instrumentalities, such as by touting their advantages of saving space on hard

drives and maintaining access to stored files without using hard drive space in the case of

the Dropbox Business feature named “Smart Sync.” Dropbox also induces its customers

to use the Accused Instrumentalities to infringe other claims of the ’581 Patent. Dropbox

specifically intended and was aware that the normal and customary use of the Accused

Instrumentalities on compatible systems would infringe the ’581 Patent. Dropbox

performed the acts that constitute induced infringement, and would induce actual

infringement, with the knowledge of the ’581 Patent and with the knowledge, or willful

blindness to the probability, that the induced acts would constitute infringement. On

information and belief, Dropbox engaged in such inducement to promote the sales of the

Accused Instrumentalities, e.g., through its user manuals, product support, marketing

materials, demonstrations, installation support, and training materials to actively induce

the users of the accused products to infringe the ’581 Patent. Accordingly, Dropbox has

induced and continues to induce end users of the accused products to use the accused

products in their ordinary and customary way with compatible systems to make and/or

use systems infringing the ’581 Patent, knowing that such use of the Accused

Instrumentalities with compatible systems will result in infringement of the ’581 Patent.

Accordingly, Dropbox has been (since at least as of filing of the original complaint), and

currently is, inducing infringement of the ’581 Patent, in violation of 35 U.S.C. § 271(b).




                                            37
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 38 of 49



          56.   Dropbox has also infringed, and continues to infringe, claims of the ’581

Patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or

using the systems, of the ’581 Patent, and constitute a material part of the invention.

Defendant knows the components in the Accused Instrumentalities to be especially made

or especially adapted for use in infringement of the ’581 Patent, not a staple article, and

not a commodity of commerce suitable for substantial noninfringing use. For example,

the ordinary way of using the Accused Instrumentalities infringes the patent claims, and

as such, is especially adapted for use in infringement. Accordingly, Dropbox has been,

and currently is, contributorily infringing the ’581 Patent, in violation of 35 U.S.C. §

271(c).

          57.   For similar reasons, Dropbox also infringes the ’581 Patent by supplying

or causing to be supplied in or from the United States all or a substantial portion of the

components of the Accused Instrumentalities, where such components are uncombined in

whole or in part, in such manner as to actively induce the combination of such

components outside of the United States in a manner that would infringe the ’581 Patent

if such combination occurred within the United States. For example, Dropbox supplies or

causes to be supplied in or from the United States all or a substantial portion of the

hardware (e.g., storage and metadata servers) and software (e.g., Dropbox Business

software) components of the Accused Instrumentalities in such a manner as to actively

induce the combination of such components (e.g., by instructing users to rely on multiple

servers that save redundant copies of metadata and content in a typical Dropbox Business

system) outside of the United States.




                                            38
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 39 of 49



       58.     Dropbox also indirectly infringes the ’581 Patent by supplying or causing

to be supplied in or from the United States components of the Accused Instrumentalities

that are especially made or especially adapted for use in infringing the ’581 Patent and

are not a staple article or commodity of commerce suitable for substantial non-infringing

use, and where such components are uncombined in whole or in part, knowing that such

components are so made or adapted and intending that such components are combined

outside of the United States in a manner that would infringe the ’581 Patent if such

combination occurred within the United States. Because the Accused Instrumentalities

are designed to operate as the claimed system and apparatus, the Accused

Instrumentalities have no substantial non-infringing uses, and any other uses would be

unusual, far-fetched, illusory, impractical, occasional, aberrant, or experimental. For

example, Dropbox supplies or causes to be supplied in or from the United States all or a

substantial portion of the hardware (e.g., separate Storage servers and Metadata servers)

and software (e.g., Dropbox Business software) components that are especially made or

especially adapted for use in the Accused Instrumentalities, where such hardware and

software components are not staple articles or commodities of commerce suitable for

substantial noninfringing use, knowing that such components are so made or adapted and

intending that such components are combined outside of the United States, as evidenced

by Dropbox’s own actions or instructions to users and enabling and configuring the

infringing functionalities of the Accused Instrumentalities.

       59.     As a result of Defendant’s infringement of the ’581 Patent, Plaintiff Data

Scape is entitled to monetary damages in an amount adequate to compensate for




                                            39
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 40 of 49



Dropbox’s infringement, but in no event less than a reasonable royalty for the use made

of the invention by Dropbox, together with interest and costs as fixed by the Court.

                                       COUNT IV

                 INFRINGEMENT OF U.S. PATENT NO. 9,715,893

       60.     Data Scape is the owner by assignment of United States Patent No.

9,715,893 (“the ’893 Patent”), entitled “Recording Apparatus, Server Apparatus,

Recording Method, Program and Storage Medium.” The ’893 Patent was duly and legally

issued by the United States Patent and Trademark Office on July 25, 2017. A true and

correct copy of the ’893 Patent is included as Exhibit D.

       61.     Dropbox has offered for sale, sold and/or imported into the United States

products and services that infringe the ’893 patent, and continues to do so. By way of

illustrative example, these infringing products and services include, without limitation,

Defendant’s products and services, e.g., Dropbox services, including Dropbox Business,

and all versions and variations thereof since the issuance of the ’893 Patent (“Accused

Instrumentalities”).

       62.     Dropbox has directly infringed and continues to infringe the ’893 Patent,

for example, by making, selling, offering for sale, and/or importing the Accused

Instrumentalities, and through its own use and testing of the Accused Instrumentalities.

Dropbox uses the Accused Instrumentalities for its own internal non-testing business

purposes, while testing the Accused Instrumentalities, and while providing technical

support and repair services for the Accused Instrumentalities to its customers.




                                            40
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 41 of 49



       63.       For example, the Accused Instrumentalities infringe Claim 1 (as well as

other claims) of the ’893 Patent. One non-limiting example of the Accused

Instrumentalities’ infringement is presented below:

       64.       The Accused Instrumentalities include “[a] non-transitory computer-

readable storage medium storing instructions which, when executed by a computer, cause

the computer to perform a method of an information processing apparatus for transferring

data.” Dropbox Business includes instructions for transferring data from Dropbox

Business storage servers to a user device with the Dropbox app installed. See, e.g.,

“Dropbox                Business            Security”            available            at

https://cfl.dropboxstatic.com/static/business/resources/dfb_security_whitepaper-

vfllunodj.pdf:




       65.       The Accused Instrumentalities include instructions for “automatically

reading first management data from a first storage medium, the first management data



                                            41
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 42 of 49



identifying files of source data stored on the first storage medium.” For example,

Dropbox Business includes a Metadata service that stores metadata about files (such as

the date and time a file was last changed) and acts as an index for data stored in user

accounts. See, e.g., “Dropbox Business Security” at 3-5:




       66.     The Accused Instrumentalities include instructions for “automatically

identifying, by the computer, one of the files of source data based on the first

management data and second management data, the second management data identifying

files of transferred data stored on a second storage medium, the one of the files of source

data being absent from the second storage medium.” For example, Dropbox Business

includes a Notification service that, if a change to a stored file occurs or if a new file is

created anywhere in the Dropbox Business system, informs linked devices of the change.

See, e.g., “Dropbox Business Security” at 3-5:




                                             42
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 43 of 49




       67.     The Accused Instrumentalities include instructions for “automatically

transferring the one of the files of source data to the second storage medium, the one of

the files of source data being transferred becoming one of the files of transferred data.”

For example, Dropbox Business will automatically update linked devices when shared

files are added, changed, or deleted elsewhere in the Dropbox Business system.

       68.     The Accused Instrumentalities include instructions for “automatically

displaying transferring status of the one of the files of source data by a symbolic figure.”

For example, Dropbox Business automatically displays status icons for the status of a

sync operation. See, e.g., “The sync icons on files in the desktop app” available at

https://www.dropbox.com/help/syncing-uploads/icon-overlays-not-appearing:




                                            43
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 44 of 49




       69.     Dropbox has had knowledge of the ’893 Patent and its infringement since

at least the filing of the original Complaint in this action, or shortly thereafter, including

by way of this lawsuit. By the time of trial, Dropbox will have known and intended (since

receiving such notice) that its continued actions would actively induce and contribute to

the infringement of the claims of the ’893 Patent.

       70.     Dropbox’s affirmative acts of making, using, selling, offering for sale,

and/or importing the Accused Instrumentalities have induced and continue to induce

users of the Accused Instrumentalities to use the Accused Instrumentalities in their

normal and customary way to infringe the claims of the ’893 Patent. Use of the Accused

Instrumentalities in their ordinary and customary fashion results in infringement of the

claims of the ’893 Patent.




                                             44
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 45 of 49



       71.     For example, Dropbox explains to customers the benefits of using the

Accused Instrumentalities, such as by touting their advantages of replicating data among

multiple devices. Dropbox also induces its customers to use the Accused

Instrumentalities to infringe other claims of the ’893 Patent. Dropbox specifically

intended and was aware that the normal and customary use of the Accused

Instrumentalities on compatible systems would infringe the ’893 Patent. Dropbox

performed the acts that constitute induced infringement, and would induce actual

infringement, with the knowledge of the ’893 Patent and with the knowledge, or willful

blindness to the probability, that the induced acts would constitute infringement. On

information and belief, Dropbox engaged in such inducement to promote the sales of the

Accused Instrumentalities, e.g., through its user manuals, product support, marketing

materials, demonstrations, installation support, and training materials to actively induce

the users of the accused products to infringe the ’893 Patent. Accordingly, Dropbox has

induced and continues to induce end users of the accused products to use the accused

products in their ordinary and customary way with compatible systems to make and/or

use systems infringing the ’893 Patent, knowing that such use of the Accused

Instrumentalities with compatible systems will result in infringement of the ’893 Patent.

Accordingly, Dropbox has been (since at least as of filing of the original complaint), and

currently is, inducing infringement of the ’893 Patent, in violation of 35 U.S.C. § 271(b).

       72.     Dropbox has also infringed, and continues to infringe, claims of the ’893

Patent by offering to commercially distribute, commercially distributing, making, and/or

importing the Accused Instrumentalities, which are used in practicing the process, or

using the systems, of the ’893 Patent, and constitute a material part of the invention.




                                            45
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 46 of 49



Defendant knows the components in the Accused Instrumentalities to be especially made

or especially adapted for use in infringement of the ’893 Patent, not a staple article, and

not a commodity of commerce suitable for substantial noninfringing use. For example,

the ordinary way of using the Accused Instrumentalities infringes the patent claims, and

as such, is especially adapted for use in infringement. Accordingly, Dropbox has been,

and currently is, contributorily infringing the ’893 Patent, in violation of 35 U.S.C. §

271(c).

          73.   For similar reasons, Dropbox also infringes the ’893 Patent by supplying

or causing to be supplied in or from the United States all or a substantial portion of the

components of the Accused Instrumentalities, where such components are uncombined in

whole or in part, in such manner as to actively induce the combination of such

components outside of the United States in a manner that would infringe the ’893 Patent

if such combination occurred within the United States. For example, Dropbox supplies or

causes to be supplied in or from the United States all or a substantial portion of the

hardware (e.g., storage and metadata servers) and software (e.g., Dropbox Business

software) components of the Accused Instrumentalities in such a manner as to actively

induce the combination of such components (e.g., by instructing users to rely on multiple

servers that save redundant copies of metadata and content in a typical Dropbox Business

system) outside of the United States.

          74.   Dropbox also indirectly infringes the ’893 Patent by supplying or causing

to be supplied in or from the United States components of the Accused Instrumentalities

that are especially made or especially adapted for use in infringing the ’893 Patent and

are not a staple article or commodity of commerce suitable for substantial non-infringing




                                            46
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 47 of 49



use, and where such components are uncombined in whole or in part, knowing that such

components are so made or adapted and intending that such components are combined

outside of the United States in a manner that would infringe the ’893 Patent if such

combination occurred within the United States. Because the Accused Instrumentalities

are designed to operate as the claimed system and apparatus, the Accused

Instrumentalities have no substantial non-infringing uses, and any other uses would be

unusual, far-fetched, illusory, impractical, occasional, aberrant, or experimental. For

example, Dropbox supplies or causes to be supplied in or from the United States all or a

substantial portion of the hardware (e.g., separate Storage servers and Metadata servers)

and software (e.g., Dropbox Business software) components that are especially made or

especially adapted for use in the Accused Instrumentalities, where such hardware and

software components are not staple articles or commodities of commerce suitable for

substantial noninfringing use, knowing that such components are so made or adapted and

intending that such components are combined outside of the United States, as evidenced

by Dropbox’s own actions or instructions to users, and enabling and configuring the

infringing functionalities of the Accused Instrumentalities.

       75.     As a result of Defendant’s infringement of the ’893 Patent, Plaintiff Data

Scape is entitled to monetary damages in an amount adequate to compensate for

Dropbox’s infringement, but in no event less than a reasonable royalty for the use made

of the invention by Dropbox, together with interest and costs as fixed by the Court.




                                            47
     Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 48 of 49



                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Data Scape respectfully requests that this Court enter:

        a.      A judgment in favor of Plaintiff that Dropbox has infringed, either literally

and/or under the doctrine of equivalents, the ’581 Patent, ’929 Patent, the ’537 Patent,

and the ’893 Patent (collectively, “asserted patents”);

        b.      A permanent injunction prohibiting Dropbox from further acts of

infringement of the asserted patents;

        c.      A judgment and order requiring Dropbox to pay Plaintiff its damages,

costs, expenses, and prejudgment and post-judgment interest for its infringement of the

asserted patents, as provided under 35 U.S.C. § 284;

        d.      A judgment and order requiring Dropbox to provide an accounting and to

pay supplemental damages to Data Scape, including without limitation, prejudgment and

post-judgment interest;

        e.      A judgment and order finding that this is an exceptional case within the

meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees

against Dropbox; and

        f.      Any and all other relief as the Court may deem appropriate and just under

the circumstances.

                              DEMAND FOR JURY TRIAL

        Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by

jury of any issues so triable by right.



Dated: January 25, 2019                           Respectfully submitted,




                                             48
Case 6:19-cv-00023-ADA Document 1 Filed 01/25/19 Page 49 of 49



                                   /s/
                                   Marc A. Fenster (CA SBN 181067)
                                   Reza Mirzaie (CA SBN 246953)
                                   Brian D. Ledahl (CA SBN 186579)
                                   Paul Kroeger (CA SBN 229074)
                                   C. Jay Chung (CA SBN 252794)
                                   Philip X. wang (CA SBN 262239)
                                   RUSS AUGUST & KABAT
                                   12424 Wilshire Boulevard, 12th Floor
                                   Los Angeles, CA 90025
                                   (310) 826-7474
                                   mfenster@raklaw.com
                                   rmirzaie@raklaw.com
                                   bledahl@raklaw.com
                                   pkroeger@raklaw.com
                                   jchung@raklaw.com
                                   pwang@raklaw.com
                                   Attorneys for Plaintiff Data Scape Limited




                              49
